Exhibit 21 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Thermo Electron Australia Pty Limited [31.56% by Thermo BioAnalysis LLC] Australia 68.44 Thermo Informatics Asia Pacific Pty Ltd. Australia 100 Thermo Optek (Australia) Pty Ltd. Australia 100 Thermo Finnigan Australia Pty. Ltd. Australia 100 Thermo Trace Ltd. Australia 100 Thermo Fisher Scientific New Zealand Holdings New Zealand 100 Thermo Fisher Scientific New Zealand Limited New Zealand 100 Bearcat Acquisition Company LLC Delaware 100 Thermo Fisher Scientific Australia Pty Ltd Australia 100 Promedica Pty Limited Australia 100 Technology Design Solutions Pty Ltd Australia 100 App-Tek International Pty Ltd Australia 100 EnviroEquip Pty Ltd Australia 100 Thermo Gamma-Metrics Holdings Pty Ltd. Australia 100 Thermo Gamma-Metrics Pty Ltd Australia 100 Thermo Electron (Chile) S.A. Chile 100 Thermo Electron A/S Denmark 100 Thermo Electron Holdings SAS [28.77%by Thermo Electron Scientific Instruments LLC and 21.73 % by Thermo BioAnalysis LLC] France 49.50 Thermo Electron SAS France 100 Thermo Electron LED S.A.S. France 100 Jouan Limited England 100 Thermo Electron Industries France 100 SCI du 10 rue Dugay Trouin (2% owned by Thermo Electron Industries) France 98 Thermo Fisher Scientific Milano Srl (.05% owned by Thermo Electron Industries) Italy 99.95 Jouan Robotics SAS France 100 Thermo Electron CZ a.s. Czech Republic 100 Laboratory Management Systems, Inc. Delaware 100 Fisher Clinical Logistics LLC Delaware 100 Fisher Clinical Services Japan K.K. Japan 100 Thermo Fisher Scientific Aquasensors LLC Delaware 100 Thermo Fisher Scientific Mexico City, S. de R.L. de C.V. (1% by Thermo Fisher Scientific (Mexico City) LLC) Mexico 99 Open BioSystems, Inc. Delaware 100 TFLP LLC Delaware 100 Cohesive Technologies Inc. Delaware 100 Cohesive Technologies (UK) Limited England 100 Thermo Hypersil-Keystone LLC Delaware 100 Thermo Fisher Scientific Senior Financing LLC Delaware 100 Thermo Fisher GP LLC Delaware 100 Thermo Fisher Scientific C.V. [1% owned by TFLP LLC] Netherlands 99 Oxoid Australia Pty Ltd [35.5% by Oxoid International Limited] Australia 64.5 TFS Breda BV Netherlands 100 Thermo Dutch Holdings Limited Partnership [1% owned by Thermo Finland Holdings LLC] England 99 1 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Thermo Cayman Holdings Ltd. [33.33% owned by Thermo Cambridge Limited] Cayman Islands 66.67 Thermo Fisher Investments (Cayman) Ltd. Cayman Islands 100 Thermo Suomi Holding B.V. [33.33 owned by Life Sciences International Holdings BV] Netherlands 66.67 Thermo Fisher (Finland Holdings 2) LLC Delaware 100 Thermo Fisher (Finland Holdings) Limited Partnership (.5% owned by Thermo Fisher (Finland Holdings 2) LLC) England 99.5 Thermo Fisher Scientific Oy Finland 100 Thermo Fisher India Holding B.V. [6.13% by Thermo Fisher Scientific Inc., .68% by Thermo Gamma-Metrics LLC and 30.74% by Thermo Fisher Scientific (Ashville) LLC] Netherlands 62.45 Thermo Fisher Scientific India Pvt Ltd India 100 Thermo Electron India Private Limited India 100 Kendro Laboratory Products India Pvt. Ltd. India 100 Thermo Shandon Limited England 100 LambTrack Limited [40% by Raymond A Lamb Limited] England 60 Raymond A Lamb Limited England 100 Thermo Electron Manufacturing Limited England 100 Thermo Nicolet Limited England 100 Thermo Elemental Limited England 100 Thermo Finnigan Limited England 100 Thermo Hypersil Ltd England 100 GV Instruments Limited England 100 HTX Limited England 100 Analytical Precision Products Limited England 100 GV Instruments Inc Delaware 100 GV Instruments Canada Ltd. Canada 100 JSC “Thermo Fisher Scientific” Russia 100 Labinstruments Oy Finland 100 Fisher Clinical Services Mexico, S. de R.L. de C.V. [1% by Fisher Clinical Services (Mexico) LLC] Mexico 99 Fisher Clinical Services (Mexico) LLC Delaware 100 Thermo Fisher Germany B.V. Netherlands 100 NovaWave Acquisition Corporation California 100 Thermo Fisher Re Ltd. [20% by Thermo Fisher Insurance Holdings Inc.] Bermuda 80 Thermo Finland Holdings LLC Delaware 100 Pelican Acquisition Corporation Delaware 100 Priority Air Holdings Corp Delaware 100 Priority Air Express, LLC Delaware 100 Priority Air Express Pte. Ltd. Singapore 100 PAX – DSI Acquisition LLC Delaware 100 Distribution Solutions International, Inc. Michigan 100 Delivery Solutions International, Inc. Michigan 100 Diversified Services International, L.L.C. Michigan 100 Diversified Solutions International, L.L.C. Michigan 100 Thermo EGS Gauging, Inc. Delaware 100 EGS Gauging Technical Services Company Delaware 100 EGS Gauging Ltd. England 100 EGS Gauging Pty Ltd Australia 100 Thermo Asset Management Services Inc. Delaware 100 2 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Kendro Laboratory Products (H.K.) Limited Hong Kong 100 Ahoy Acquisition Corporation Delaware 100 Ionalytics Corporation Canada 100 Thermo CRS Holdings Ltd. Canada 100 Thermo CRS Ltd. Canada 100 Robocon Labor- und Industrieroboter Gesellschaft m.b.H Austria 100 CRS Robotics France EURL France 100 Thermo Electron North America LLC Delaware 100 Loftus Furnace Company Pennsylvania 100 NAPCO, Inc. Connecticut 100 Fisher Clinical Services (Colombia) LLC Delaware 100 Fisher Clinical Services Colombia S.A.S. Colombia 100 Fisher Clinical Services (Peru) LLC Delaware 100 Fisher Clinical Services Peru S.R.L [1% owned by Thermo Fisher Scientific Inc.] Peru 99 Fisher Servicios Clinicos (Chile) LLC Delaware 100 Fisher Servicios Clinicos Chile Ltda [1% owned by Thermo Fisher Scientific Inc.] Chile 99 Staten Island Cogeneration Corporation New York 100 Thermo NITON Analyzers LLC Delaware 100 Niton Asia Limited Hong Kong 100 Thermo Electron Export Inc. Barbados 100 Thermo Fisher Scientific (Mexico City) LLC Delaware 100 Thermo Foundation, Inc. Massachusetts 100 Thermo Fisher Financial Services Inc. Delaware 100 Russell pH Limited Scotland 100 Thermo Keytek LLC Delaware 100 Thermedics Detection de Argentina S.A. (10% by Thermo Ramsey Inc.) Argentina 90 Fisher Clinical Services Latin America S.R.L. (10% by Thermo Ramsey Inc.) Argentina 90 Thermo Detection de Mexico, S.A. de C.V. [1% owned by Thermo Environmental Instruments Inc.] Mexico 99 Thermo Detection Limited England 100 Goring Kerr Detection Limited England 100 Goring Kerr (NZ) Limited New Zealand 100 Thermo Sentron Canada Inc. (additionally, 5% of the shares are owned directly by Thermo Fisher Scientific Inc.) Canada 95 Thermo Ramsey S.A. Spain 100 Thermo Ramsey Inc. Massachusetts 100 Thermo Fisher Scientific Brasil Instrumentos de Processo [.01% owned by Thermo Ramsey Inc.] Brazil 99.99 Thermo Re, Ltd. Bermuda 100 Thermo Electron (Proprietary) Limited South Africa 100 Comtest Limited England 100 Thermo Electron Metallurgical Services, Inc. Texas 100 ONIX Systems Inc. Delaware 100 Thermo Process Instruments GP, LLC Delaware 100 Thermo Process Instruments,L.P. (an additional 0.1% owned by Thermo Process Instruments GP, LLC) Texas 99.9 Thermo Measuretech Canada Inc. Canada 100 Onix Holdings Limited England 100 3 NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP CAC Limited England 100 Thermo Measurement Ltd England 100 H.P.L.C. Technology Company Limited England 100 Thermo Onix Limited England 100 Thermo Electron Scientific Instruments LLC Delaware 100 Thermo Fisher Eurobonds Ltd. Cayman Islands 100 Fuji Partnership (19.8342% by Thermo Fisher Scientific (Asheville) LLC) Japan 80.1658 Thermo Fisher Scientific (Mississauga) Inc. [Thermo Finnigan LLC owns 100 Series A Preferred shares] Canada 100 Life Sciences International Limited England 100 Hybaid Limited England 100 Equibio Limited England 100 Thermo Optek Limited England 100 Thermo Cambridge Limited England 100 VG Systems Limited England 100 Thermo Radiometrie Limited England 100 Thermo Electron Limited England 100 Thermo Electron Weighing & Inspection Limited England 100 Thermo Sentron Limited England 100 Thermo Allen Coding Limited England 100 Thermo Electron (Management Services) Limited England 100 Life Sciences International Holdings BV Netherlands 100 Bioanalysis Labsystems, S.A. (10% owned by Thermo Fisher Scientific B.V.) Spain 90 Life Sciences International (Poland) SP z O.O Poland 100 Thermo Fisher Scientific Spa Italy 100 Thermo Ramsey Italia S.r.l. Italy 100 Thermo Electron Polska Sp. z o.o. (50% owned by Thermo Electron Weighing & Inspection
